DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 09/26/2022 has been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 60 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new rejection has been made over Shi (CN 101148760 A), in view of Kinkelin (DE 3918363) and WANG (CN 104289811 A).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 35-43, 47, 49-54, 56-58, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (CN 101148760 A), in view of Kinkelin (DE 3918363) and WANG (CN 104289811 A).
	Regarding claim 1, Shi teaches a shaping system which forms a three-dimensional shaped object on a target surface using a beam (Paragraph 6), comprising:
	a beam irradiation section that emits a beam which passes through an optical path tilted with respect to an axis (Shi Annotated Figure 3; Paragraph 21);

    PNG
    media_image1.png
    755
    713
    media_image1.png
    Greyscale

Shi Annotated Figure 3; the red arrows show the path the light takes according to paragraph 21. The blue arrow denotes the axis.
	As demonstrated in Shi annotated Figure 3, the light travels along a path that is tilted with regard to the axis.
	a material supplying section (powder feeding tube 39 and upper end 391 of powder feeding tube 39) which has a material supplying port (powder feeding tube 39) and supplies along the axis (Shi Annotated Figure 3) powdered shaping material (Figure 2 Paragraph 35; powder is fed along axis to intended location);
	a cover member (bottom half of casing in Figure 4 up to ribs 363) which has an inner surface that converges gradually (Shi Annotated Figure 4) from a side at one end to a side at the other end and has an outlet (Figure 3; light exit 42) formed in the side at the other end through which the beam from the beam irradiation section passes (light beams exits through light exit 42 as can be seen in Shi annotated Figure 3);

    PNG
    media_image2.png
    684
    724
    media_image2.png
    Greyscale

Shi Annotated Figure 4; the red circled area shows a cover region which has an inner surface which gradually converges.

	the shaping material is supplied outside the space via 20the outlet of the cover member (Figure 2 Paragraph 38; powder is intended to fall on workpiece, which is located outside the space via the outlet of the light exit 42),
and the beam passes through the optical path tilted with respect to the axis (Shi Annotated Figure 3; Paragraph 21) via the reflection surface (Paragraph 35; laser beam emitted by the laser is reflected on mirror surface 341 of the focusing mirror 34) and is emitted via the outlet (Shi Annotated Figure 3 Paragraph 36; laser beam is emitted through light exit 42).
As demonstrated in Shi annotated Figure 3, the light travels along a path that is tilted with regard to the axis.
	Shi fails to teach a shaping system which forms a three-dimensional shaped object on a target surface using a beam, comprising:
	a gas supply apparatus which supplies inert gas to a space inside the cover member via a gas supplying port, 
wherein the inert gas flows outside the space via the outlet of the cover member
the beam irradiation section has a reflection surface configured to be set to an arbitrary angle, 
	Kinkelin teaches a laser apparatus with a lens and a conical outlet cover member, wherein:
a gas supply apparatus (Figure 2; gas line 18) which supplies inert gas (Paragraph 2; Argon is an inert gas) to a space inside the cover member (Figure 1; jacket wall 16) via a gas supplying port (Figure 1; mouth 19 of gas line 18), 
It should be noted that although Figures 1 and 2 were used in the rejection as explanation for the workings of the apparatus, the shape of part of the cover member can be conical, as can be seen in Figure 8.
	wherein the inert gas flows outside the space via the outlet of the cover member (Paragraph 37).
	Paragraph 37 teaches a similar embodiment (Figure 3) with a different shaped jacket wall. It teaches that the gas does not blow into the weld bed 32 as much. However, this means that the gas does flow out of the outlet.
While Kinkelin does not teach a shaping system which forms a 3D object, it does teach a laser shaping system which works with both a lens 12 which is used to focus a laser and which is the terminal lens to a conical chamber with an outlet (Figure 8). This structure is very similar to the shaping system which forms a 3D object. 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Shi to incorporate the teachings of Kinkelin and add the gas line taught in Kinkelin to just under the rib 363 of Shi to create swirl flow of gas. This would be done to significantly reduce the chance that particles thrown through the recess toward the condensing optical system would hit it (Paragraph 5).
Shi modified with Kinkelin fails to teach:
the beam irradiation section has a reflection surface configured to be set to an arbitrary angle, 
WANG (CN 104289811 A) teaches a laser processing head, wherein
the beam irradiation section (Figure 3) has a reflection surface (adjustable reflector 106) configured to be set to an arbitrary angle (Paragraph 18; adjustable reflecting mirror capable of adjusting the direction of the laser beam), 
Paragraph 31 teaches that the direction of the laser beam can be adjusted by adjusting the adjustable reflector 106 and Paragraph 33 teaches that the adjustable mirror 106 sets the angle of the laser beam.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Shi to incorporate the teachings of WANG and have the reflection surfaces be adjustable. This would be done to focus point of the laser beam can be adjusted and be directed at where it is desired (WANG Paragraph 18).
	
Regarding claim 2, Shi as modified teaches the shaping system according to claim 1.
Kinkelin further teaches:
wherein the inert gas (Paragraph 2; Argon is an inert gas) flows toward the outlet (recess 22) along the inner surface of the cover member in a swirling flow (Figure 1 shows the swirl of gas toward the outlet).
The swirling of Figure 1 along with the cover of Figure 8 would result in the inert gas flowing toward the outlet along the inner surface of the cover member.
It would be obvious for the same motivation as claim 1.

Regarding claim 35, Shi as modified teaches the shaping system according to claim 2.
Kinkelin further teaches:
wherein the inert gas (Paragraph 2; Argon is an inert gas) flows toward the outlet (recess 22) in the swirling flow around the axis (Figure 1; axis 11).
It would be obvious for the same motivation as claim 1.

Regarding claim 36, Shi as modified teaches the shaping system according to claim 2.
Kinkelin further teaches:
wherein -3-Application No. 16/587,774the inert gas (Paragraph 2; Argon is an inert gas) is supplied from the gas supplying port (Figure 1; mouth 19 of gas line 18) so that the swirling flow is formed (Figure 6; Paragraph 11).
	The inlet nozzles were made so a vortex would form and so that the inert gas would swirl.
It would be obvious for the same motivation as claim 1.

Regarding claim 37, Shi as modified teaches the shaping system according to claim 1.
Kinkelin further teaches:
wherein the gas supplying port is positioned at a part higher than the center in a height direction of the cover member (Figure 1).
Figure 1 shows that the mouth 19 of gas line 18 is located more than halfway higher than the cover.
It would be obvious for the same motivation as claim 1.

Regarding claim 38, Shi as modified teaches the shaping system according to claim 1.
Kinkelin further teaches:
wherein the gas supply apparatus supplies the inert gas from the gas supplying port into the space substantially along the inner surface of the cover member (Paragraph 39; Figure 6).
	Paragraph 39 explains that flexible gas holes are intended to be connected to bores 39, 41, 42, and 43 which are substantially along the inner surface of the cover member as can be seen by Figure 6. Paragraph 39 also explains that the nozzle ring 36 has an inner diameter corresponding to that of the rest of the cover member.
It would be obvious for the same motivation as claim 1.

Regarding claim 39, Shi as modified teaches the shaping system according to claim 38.
Kinkelin further teaches:
	wherein the inner surface of the cover member includes a curved surface at least partially (Figure 6),
	Figure 6 shows that the interior of the nozzle ring is circular, which in other words means it is curved.
	and the gas supply apparatus supplies the inert gas from the gas supplying port into the space substantially along a tangential direction of the curved surface (Figure 6).
	Figure 6 shows that the nozzles are pointed tangent to the circular curve and would thus supply the gas tangentially.
It would be obvious for the same motivation as claim 1.

Regarding claim 40, Shi as modified teaches the shaping system according to claim 38.
Kinkelin further teaches:
the gas supply apparatus (gas line 18) supplies the inert gas downward into the space via the gas supplying port (Figure 1; the gas flows as a vortex 23 downward into interior 21 via mouth 19 of the gas line).
It would be obvious for the same motivation as claim 1.

Regarding claim 41, Shi as modified teaches the shaping system according to claim 1, wherein:
the beam irradiation section has a condensing optical system (Shi Annotated Figure 3).
Shi Annotated Figure 3 and Figure 21 explain how the beam is condensed.

Regarding claim 42, Shi as modified teaches the shaping system according to claim 41.
Shi fails to teach a condensing optical system wherein the condensing optical system has a terminal lens that emits the beam which passes through the optical path tilted with respect to the axis.
Kinkelin teaches a condensing optical system wherein the condensing optical system has a terminal lens (lens 2) that emits the beam (Paragraph 1; light beam emerging from the laser) which passes through the optical path (Paragraph 1; collected in front of workpiece) tilted with respect to the axis (Kinkelin Annotated Figure 1).


    PNG
    media_image3.png
    551
    650
    media_image3.png
    Greyscale

Kinkelin Annotated Figure 1; This figure shows emitted beam which passes through the optical path tilted with respect to the central axis. The axis is the same as the optical axis of the terminal lens.


It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Shi to incorporate the teachings of Kinkelin and used the lens taught by Kinkelin. This would have been done to focus the laser beam 12 (Paragraph 35). Kinkelin further teaches that any focusing system, including one or more curved mirror, can be used as a focusing system (Paragraph 46).

Regarding claim 43, Shi as modified teaches the shaping system according to claim 42.
Kinkelin further teaches:
the gas supplying port (mouth 19 of gas line 18) is positioned proximate as an exit surface of the terminal lens (lens 12) in a direction of the axis (Figure 1).
It would have been obvious for the same motivation as claim 1.

Regarding claim 47, Shi as modified teaches the shaping system according to claim 42, wherein:
the material supplying port (powder feeding pipe 39) condensing optical system is arranged between the outlet of the cover member (light exit 42) and the terminal lens (Figure 3; condensing optical system replaced by lens).
Figure 3 shows that the powder feeding tube 39 extends below the terminal lens.

Regarding claim 49, Shi as modified teaches the shaping system according to claim 42, wherein:
wherein the system has a holding member (enclosed space above the condensing optical system replaced by lens) which holds the terminal lens (lens which replaces condensing optical system in Shi), and the cover member is held by the holding member (Figure 3; cover member including the conical exit portion is connected to the holding member).

Regarding claim 50, Shi as modified teaches the shaping system according to claim 1, wherein:
the material supplying port (powder feeding tube 39) is arranged on the axis (Paragraph 36; Shi annotated Figure 3).
Powder feeding tube 39 is installed coaxially with cylinder 33.

Regarding claim 51, Shi as modified teaches the shaping system according to claim 50, wherein:
the outlet of the cover member is arranged on the axis (Shi Annotated Figure 3; light exit 42), and the shaping material (powder 23) supplied from the material supplying port (powder feeding tube 39) flows toward the outlet along the axis (Paragraph 36).
The outlet at the lower end of powder feeding tube 39 is close to the light outlet 42 under the cylinder. As can be seen in Shi Annotated Figure 3, the outlet of the cover member (light exit 42) and the material supplying port are along the axis. Thus, during gravity feeding the material would flow toward the outlet along the axis to the outlet of the cover member as can be seen in Figure 2.

Regarding claim 52, Shi as modified teaches the shaping system according to claim 1.
Kinkelin further teaches:
in the direction of the axis, the gas supplying port (Kinkelin Figure 1; gas line 18) is arranged at a position different from the material supplying port (Shi Figure 3; powder feeding tube 39).
In Kinkelin Figure 1, the gas supplying port is located at the top half of the cover while in Shi Figure 3, the material supplying port is located at the bottom half of the cover. In the modified version of Shi, the gas supplying port would also be located at the top half of the cover.
It would have been obvious for the same motivation as claim 1.

Regarding claim 53, Shi as modified teaches the shaping system according to claim 52, wherein:
in the direction of the axis, the gas supplying port (Kinkelin Figure 1; gas line 18) is arranged further apart from the outlet (light exit 42) than the material supplying port (Shi Figure 3; powder feeding tube 39).
In the modified version of Shi, the gas supplying port would be placed at the top half of the cover while the material supplying port is close to the light outlet (Shi Paragraph 36).

Regarding claim 54, Shi as modified teaches the shaping system according to claim 1.
Kinkelin further teaches:
the gas supply apparatus has the gas supplying port (Figure 6; bore 43) serving as a first supplying port (Paragraph 39), and the gas supply apparatus (Figure 6; bore 41) has a second gas supplying port (Paragraph 39) which can supply inert gas into a space inside the cover member.
The bores are intended to be connected with flexible gas hoses coming from a gas source. The nozzle ring 36 is intended to be connected to Figure 3.
It would have been obvious for the same motivation as claim 1.

Regarding claim 56, Shi as modified teaches the shaping system according to claim 54.
Kinkelin further teaches:
a position of the second gas supplying port (Figure 6; bore 41) in the direction around the axis is different from a position of the first gas supplying port (Figure 6; bore 43) in the direction around the axis.
In Figure 6, the geometrical longitudinal axis 11 can be seen as coming out of the page. Figure 6 shows that the position of the gas supplying ports are different from one in another in terms of direction around the axis.
It would have been obvious for the same motivation as claim 1.

Regarding claim 57, Shi as modified teaches the shaping system according to claim 1.
Kinkelin further teaches:
in the inner surface of the cover member, a guide section is provided (Paragraph 7) which guides a flow of the inert gas.
The baffles or soft wall linings would be capable of guiding the flow of the inert gas.
It would have been obvious for the same motivation as claim 1.

Regarding claim 58, Shi as modified teaches the shaping system according to claim 1, wherein:
the inner surface of the cover member is a surface of a conical or an elliptical cone shape which converges toward the outlet side from an opposite side of the outlet in a direction parallel to the axis (Shi Annotated Figure 4; portion circled by red circle).

Regarding claim 60, Shi teaches a shaping method in which a three-dimensional shaped object is formed on a target surface using a beam, comprising:
emitting a beam, which passes through an optical path tilted with respect to an axis, from a beam irradiation section (Shi Annotated Figure 3; Paragraph 21);

    PNG
    media_image1.png
    755
    713
    media_image1.png
    Greyscale

Shi Annotated Figure 3; the red arrows show the path the light takes according to paragraph 21. The blue arrow denotes the axis.

As demonstrated in Shi annotated Figure 3, the light travels along a path that is tilted with regard to the axis.
supplying along the axis a powdered shaping material (powder feeding tube 39 supplies powder 23);
a space inside a cover member (red circle of Shi Annotated Figure 4), which has an inner surface that gradually converges from a side at one end to a side at the other end (Shi Annotated Figure 4)

    PNG
    media_image2.png
    684
    724
    media_image2.png
    Greyscale

Shi Annotated Figure 4; the red circled area shows a cover region which has an inner surface which gradually converges.

and has an outlet (light exit 42) formed at the side at the other end through which a beam from the beam irradiation section passes (light beams exit through light exit 42 as can be seen in Shi annotated Figure 3)
the shaping material is supplied to the target surface (Figure 1 Paragraph 38; powder is intended to fall workpiece) outside the space via the outlet of the cover member (Paragraph 35).
and the beam passes through the optical path tilted with respect to the axis (Shi Annotated Figure 3; Paragraph 21) via the reflection surface (Paragraph 35; laser beam emitted by the laser is reflected on mirror surface 341 of the focusing mirror 34) and is emitted via the outlet (Shi Annotated Figure 3 Paragraph 36; laser beam is emitted through light exit 42).
	Shi fails to teach a shaping method in which a three-dimensional shaped object is formed on a target surface using a beam, comprising:
	 supplying an inert gas, via a gas supplying port, into a space inside a cover member
	and an outlet wherein the inert gas flows outside the space via the outlet of the cover member.
and setting a reflection surface of the beam irradiation section to be an arbitrary angle
	Kinkelin teaches a laser apparatus with a lens and a conical outlet cover member with a gas flowing method, wherein:
	supplying an inert gas (Paragraph 2; Argon is an inert gas), via a gas supplying port (Figure 1; mouth 19 of gas line 18), into a space inside a cover member (Figure 1; jacket wall 16)
It should be noted that although Figures 1 and 2 were used in the rejection as explanation for the workings of the apparatus, the shape of part of the cover member can be conical, as can be seen in Figure 8.
	and an outlet wherein the inert gas flows outside the space via the outlet of the cover member (Paragraph 37).
Paragraph 37 teaches that the gas does not flow out of recess 27 in a purely axial direction. However, this means that the gas does flow out of this recess.
While Kinkelin does not teach a shaping method which forms a 3D object, it does teach a laser shaping system which works with both a lens 12 which is used to focus a laser and which is the terminal lens to a conical chamber (Figure 8) with an outlet (coaxial recess 58). It also teaches a method of swirling gas to protect a condensing optical system (Paragraph 7). This method is very similar to the method which forms a 3D object. 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Shi to incorporate the teachings of Kinkelin and add the method of supply inert gas through a gas supplying port as taught in Kinkelin and have said gas flow out via the outlet of the cover member. This would be done to significantly reduce the chance that particles thrown through the recess toward the condensing optical system can hit it (Paragraph 5).
Shi modified with Kinkelin fails to teach:
and setting a reflection surface of the beam irradiation section to be an arbitrary angle
WANG (CN 104289811 A) teaches a laser processing head, wherein
setting a reflection surface (adjustable reflector 106) of the beam irradiation section (Figure 3) to be an arbitrary angle (Paragraph 18; adjustable reflecting mirror capable of adjusting the direction of the laser beam)
Paragraph 31 teaches that the direction of the laser beam can be adjusted by adjusting the adjustable reflector 106 and Paragraph 33 teaches that the adjustable mirror 106 sets the angle of the laser beam.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Shi to incorporate the teachings of WANG and have the reflection surfaces be adjustable. This would be done to focus point of the laser beam can be adjusted and be located where it is desired (WANG Paragraph 18).


Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (CN 101148760 A), in view of Kinkelin (DE 3918363) and WANG (CN 104289811 A), and in further view of Fujishima (US 20180036948 A1).
Regarding claim 44, Shi as modified teaches the shaping system according to claim 42.
Shi fails to teach a shaping system wherein:
a through hole is formed in the terminal lens so as to include the optical axis.
Fujishima teaches an additive manufacturing laser machining apparatus, wherein:
a through hole is formed in the terminal lens so as to include the optical axis (Figure 3 Paragraph 88; through hole 55 of condenser lense 54).
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Shi to incorporate the teachings of Fuhishima and to have created a through hole in the terminal lens as well as to have placed the material supplying section’s supply pipe through the through hole. The material supplying pipe section of Shi as modified is already directly underneath the terminal lens. This would have been done to the material without any interference with the laser light path (Wang Paragraph 19).

Regarding claim 45, Shi as modified teaches the shaping system according to claim 44.
Fujishima further teaches:
the material supplying section has a supply pipe (Figure 3; material powder feeding unit 61) of the shaping material arranged inside the through hole of the terminal lens (Figure 3 Paragraph 88; through hole 55 of condenser lens 54).
It would have been obvious for the same motivation as claim 1.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (CN 101148760 A), in view of Kinkelin (DE 3918363), WANG (CN 104289811 A), and Fujishima (US 20180036948 A1), and in further view of Inoue (US 4689467 A).
Regarding claim 46, Shi as modified teaches the shaping system according to claim 45.
Shi fails to teach a shaping system wherein:
wherein a space between the supply pipe and the terminal lens is sealed with a seal member.
Inoue teaches a laser machining apparatus wherein:
a space (Figure 1; gap between lens 1106 and housing 1102) between a barrier (housing 1102) and the terminal lens (focusing lens 1106) is sealed with a seal member (Column 23 Lines 22-29; fixing member 1107).
While housing 1102 is not a supply pipe, the space between housing 1102 and the lens 1106 poses the same problem that the space created between the supply pipe and lens creates. The space would allow gas to escape in a direction which is not the intended outlet. Sealing that space with a seal member would prevent gas from escaping from that gap (Column 23 Lines 22-29).
While Inoue does not teach a shaping system which forms a 3D object, it does teach a laser shaping system which works with both a lens 1106, which is used to focus a laser, is the terminal lens to a conical chamber with an outlet (Figure 11), and is connected to a working gas supply tube. This structure is very similar to the shaping system with forms a 3D object and would share similar issues dealing with the gas.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Shi to incorporate the teachings of Inoue and to have sealed all spaces between the housing, the lens, and the supply pipe. This would have been done to prevent the gas from escaping through the gap between terminal lens and the supply pipe (Column 23 Lines 22-29). 

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (CN 101148760 A), in view of Kinkelin (DE 3918363) and WANG (CN 104289811 A), and in further view of Borstel (US 20020040894 A1).
Regarding claim 48, Shi as modified teaches the shaping system according to claim 42, wherein:
the system has a holding member which holds the terminal lens (Casing of Figure 4 above ribs 363 of conical lens positioning disk 36).
Shi fails to teach a shaping system, wherein:
wherein the system has a holding member which holds the terminal lens, and space inside the holding member is set to a positive pressure with respect to the space inside the cover member.
Borstel teaches a laser processing machine, wherein:
a space inside the holding member (Figure 1; guiding chamber 3) is set to a positive pressure with respect to the space inside the cover member (Paragraph 13; space below diaphragm aperture 7).
Since only the chamber between the optical element and diaphragm (lens) needs to be under positive pressure, space inside the holding member has a positive pressure with respect to the space inside the cover member.
While Borstel does not teach a shaping system which forms a 3D object, it does teach a laser shaping system which works with an optical adjustment unit (diaphragm 7), is used to focus a laser, and has a conical chamber with an outlet (Figure 4; aperture 21) which is connected to a gas intake opening 10. This structure is very similar to the shaping system with forms a 3D object and would share similar issues dealing with the gas.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Shi to incorporate the teachings of Inoue and to have set the space inside the holding member above the lens to be of positive pressure with respect to the space inside the cover member. This would be done so that only the part of the beam guiding chamber between the optical element and diaphragm needs to be under positive pressure and so the amount of gas needed is reduced (Paragraph 13).

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (CN 101148760 A), in view of Kinkelin (DE 3918363) and WANG (CN 104289811 A), and in further view of Fukuda (US 20050206894 A1).
Regarding claim 55, Shi as modified teaches the shaping system according to claim 54.
Shi fails to teach a shaping system, wherein:
a position of the second gas supplying port in the direction of the axis is different from a position of the first gas supplying port in the direction of the axis.
Fukuda teaches an apparatus to prevent dirt from contamination on optical paths in a laser beam machine, wherein:
a position of the second gas supplying port in the direction of the axis is different from a position of the first gas supplying port in the direction of the axis (Figure 3; nozzles 9c).
The gas supply ports (injection nozzles 9c) are set at certain intervals apart in the direction of the axis. Thus, any one of the nozzles is different in the direction of the axis from a position of another gas supplying port nozzle.
While Fukuda does not teach a shaping apparatus which forms a 3D object, it does teach a laser machining system which works with both a condensing lens 31 which is used to focus a laser and which is the terminal lens to a conical chamber with an outlet (injection nozzle 9). It also teaches a method of inserting gas to protect the optical system. This structure is very similar to the shaping apparatus which forms a 3D object. 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Shi to incorporate the teachings of Fukuda and added a second gas supplying port in a direction of the axis which is different from the position of the first gas supplying port. This would have been done to further prevent the fouling of optical components by adhesion during laser machining (Paragraph 8).

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (CN 101148760 A), in view of Kinkelin (DE 3918363) and WANG (CN 104289811 A), and in further view of  Yoshimaru (US 20170136578 A1).
Regarding claim 59, Shi as modified teaches the shaping system according to claim 1.
Shi fails to teach a shaping system, wherein:
a movable apparatus which relatively moves the target surface and the beam; and a controller which controls the movable apparatus and an irradiation state of the beam from the beam irradiation section, based on 3D data of a three-dimensional shaped object formed on the target surface, so that shaping is applied to a target portion on the target surface by supplying the shaping material from the material supplying port, while the target surface and the beam are relatively moved. 
Yoshimura teaches a shaping system, wherein:
a movable apparatus (Paragraph 10) which relatively moves the target surface (Figure 16; pedestal 91) and the beam (Paragraph 10; laser beam L);
and a controller (control device 20) which controls the movable apparatus (Paragraph 147; controls operation of deposition head 12)
and an irradiation state of the beam from the beam irradiation section (Paragraph 134)
based on 3D data of a three-dimensional shaped object formed on the target surface (Paragraph 147; shape measurement unit 30)
so that shaping is applied to a target portion on the target surface (pedestal 91) by supplying the shaping material from the material supplying port (Figure 16; S3) while the target surface and the beam are relatively moved. (Figure 16 Paragraphs 113-117; S2-S6).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Shi to incorporate the teachings of Yoshimaru and added a controller which would control the movement of the target surface and the irradiation state of the beam based on 3D data of a three-dimensional shaped object formed on the target surface. This is to allow the manufacturing of three-dimensional objects in high accuracy (Paragraphs 5-6).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763